ITEMID: 001-107727
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF REDNIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Anatoly Kovler;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 4. The applicant was born in 1938 and lives in Moscow.
5. On 1 February 2001 the applicant brought proceedings against a private company for breach of his patent rights.
6. By a judgment of 10 November 2002 the Zamoskvoretskiy District Court of Moscow (“the District Court”) dismissed his claim.
7. On 28 November 2003 the Moscow City Court (“the appeal court”) upheld the above judgment on appeal.
8. On 4 November 2000 the applicant instituted another set of proceedings against two private companies for breach of his patent rights.
9. The first hearing was scheduled by the District Court for 4 April 2001. However, the first hearing and the next four hearings did not take place because the judge was involved in different proceedings or was on vacation, or due to the respondents’ failure to appear. In the meantime the court sent inquiries to various State agencies for information about the respondents’ place of registration.
10. At the hearing of 13 December 2001 the applicant requested to change the names of the respondents, and the court repeatedly sent inquiries for information about their place of incorporation.
11. The next two hearings were cancelled due to the respondent’s default in appearance and because of the judge’s involvement in different proceedings.
12. At the hearing of 8 April 2002, following lack of information about the respondents’ exact whereabouts, the court suggested that the applicant notify them himself based on the information available to him.
13. At the hearing of 23 May 2002 the applicant relinquished his claims against one of the respondents and asked the court to invite a third party to join the proceedings.
14. On 7 August 2002 the applicant motioned to replace the initial respondents with a new set of five companies and specified his claims. On 11 September 2002 he relinquished his claims against one of the respondents.
15. The next three hearings were cancelled as the judge was involved in different proceedings.
16. The hearing of 1 November 2002 was postponed to allow a respondent to study the case.
17. The hearing of 10 November 2002 did not take place as the court did not have information about due notification of the respondents.
18. The next three hearings took place as scheduled.
19. On 9 December 2002 the court accepted the applicant’s relinquishment of his claim against two respondents and severed his claims against two other respondents into a separate case to avoid delay in the proceedings. By a judgment of the same date the District Court dismissed his claims against the remaining respondent.
20. On 16 December 2002 the applicant filed preliminary grounds of appeal and specified that he would submit reasoned grounds of appeal upon receipt of the reasoned judgment. On the same day the District Court left the appeal without consideration for failure to substantiate it and suggested that the applicant remedy this defect until 30 December 2002.
21. The applicant submitted copies of his complaints concerning failure of the District Court to produce the final text of the judgment of 9 December 2002 to the Zamoskvoretskiy District prosecutor’s office of 14 August 2003, to the appeal court of 8 September 2003 and 30 September 2004 and to the Judicial Qualifications Board of 8 April 2004. According to the applicant, in May and June he came to see the judge in his case, inquiring about the date of filing of the final text of the judgment at the registry.
22. The applicant submitted a copy of the cover of the case file with a handwritten note by a member of the court’s registry according to which he had received a copy of the judgment on 23 June 2005.
23. On 29 June 2005 the applicant submitted reasoned grounds of appeal of the judgment of 9 December 2002. The heading of the document includes a mention that the final text of the judgment had been obtained by the claimant on 23 June 2005.
24. On 30 June 2005 the District Court returned the applicant’s appeal as submitted outside the procedural time-limit. This decision was set aside by the appeal court on 27 October 2005. The court did not give any reasons for its decision.
25. On 14 March 2006 the Moscow City Court upheld the judgment of 9 December 2002 on appeal.
26. Article 199 of the Code of Civil Procedure of Russia (in force since 14 November 2002) provides that drafting of the final reasoned text of the judgment may be postponed for no longer than five days after termination of the proceedings in the case.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
